

EXHIBIT 10.1


EXCLUSIVE COOPERATION AGREEMENT
(English Translation)


This Exclusive Cooperation Agreement is entered into by and between the
following parties (each, a “Party” and collectively, the “Parties”) as of
September 20, 2007:


1.
Golden Group Holdings (Shenzhen) Limited (“Golden”)



Address:
4/F, East 3/B, Saige Science & Technology Park, Huaqiang, Shenzhen, China
Fax:
0755-83763482
Represented by:
TU Guoshen



2.
Shenzhen Chuang Guan Intelligent Network Technology Co., Ltd. (“Company”)



Address:
39/F, Shenzhen Special Zone Press Tower, Shennan Road, Futian, Shenzhen, PR
China
Fax:
0755-83510018
Represented by:
ZHANG Feize



3.
China Security & Surveillance Technology, Inc. (OTCBBæCSCT) (“CSST”)



Address:
13/F, Shenzhen Special Zone Press Tower, Shennan Road, Futian, Shenzhen, PR
China
Fax:
0755-83510815
Represented by:
TU Guoshen

 
RECITALS


WHEREAS, the Company is a company organized and existing under the laws of the
People’s Republic of China (“PRC”);


WHEREAS, Golden is a company organized and existing under the laws of the PRC,
with CSST, its ultimate holding company currently listing on the OTCBB in United
States;


WHEREAS, the Company desires and Golden agrees to provide technical support and
other necessary services to the Company;


WHEREAS, the Parties desire to set forth certain covenants and agreements
between and among themselves in connection with the exclusive cooperation
relationship contemplated by this Agreement;


NOW, THEREFORE, in consideration for the mutual covenants and promises set forth
herein, each Party agrees as follows:



--------------------------------------------------------------------------------


 
AGREEMENT


1.
DEFINITION

 
Unless otherwise defined in the Agreement, the following definitions shall be
used in this Agreement:


“Business scope of the Company” shall mean the business scope describes in the
business license of the Company, which includes, inter alia, establishment of
separate entities (subject to the approval of governmental authorities on a case
by case basis), domestic commercial business, supply and sale of raw materials
(exclusive of commodities under special control of the State); development and
sale of computer soft- and hard-wares; development of network technology;
design, installment and maintenance of safety and surveillance system, and
contract of intelligent construction system.


“Certificate” shall mean the certificate issued by relevant PRC governmental
department on 10th March, 2003 with regard to the computer information system
certificate involving government secret and all subsequent renewal of this
certificate.


“Permitted Business Activities” shall refer to any business activities that,
according to existing or future laws and regulations of PRC, are permitted to be
engaged by foreign companies or foreign invested companies, regardless of the
restrictions over the equity ownership percentage, by any method or through any
type of transaction structure.


“Restricted Business Activities” shall refer to the other business activities
that are excluded from the scope of the Permitted Business Activities.


“Service” shall mean the services provided by Golden to the Company under Clause
2.1.1(1) of this Agreement.


2.
EXCLUSIVE COOPERATION RELATIONSHIP

 
2.1
Scope of Cooperation

 

--------------------------------------------------------------------------------


 
2.1.1
Exclusive Cooperation over Permitted Business Activities

 
For the Permitted Business Activities, the cooperation between the Company and
Golden will include, without limitation:
 

 
(1)
Golden shall provide the Service to the Company as below:

 

 
(a)
Appointment and provision of the workforce for any business activities of the
Company.

 
(b)
Provision of any technology license, equipment, consultation and support.

 
(c)
Provision of training services, and

 
(d)
Other service and support as agreed by all parties.




 
(2)
The Company shall subcontract all business to Golden or any party nominated by
Golden. Without the prior written consent from Golden, the Company shall not
subcontract any business activities of the Company to any third party.




 
(3)
Golden has the right to appoint certain representatives and staffs in the
Company.




 
(4)
Golden has the right, at its discretion, to require establishing a joint venture
with the Company for the purpose of engaging into any business activities.
Without the prior written consent from Golden, the Company shall not engage in
any joint venture with any third party for any purpose with regard to the same
business activities.




 
(5)
The Parties hereby agree that any marketing and business development activities
shall be in the name of both the Company and Golden or its joint venture. Golden
has the right to require the Company to mark on any marketing documents,
advertising brochures and any other materials of this kind the full name of the
Golden. Without the prior written consent from Golden, the Company shall not
engage in any marketing and business development activities, or print out and
distribute any marketing material, with any third party.




 
(6)
The Service provided by Golden is exclusive in nature. During the course of the
term of this Agreement, without the prior written consent from Golden, the
Company shall not sign any agreement with any third party for the same or
similar Service in this Agreement.

 
2.1.2
Exclusive Cooperation over Restricted Business Activities

 
For the Restricted Business Activities, the cooperation between the Company and
Golden shall include, without limitation:



 
(1)
The Service provided by Golden to the Company. The provision of the aforesaid
shall not make the Company to lose its qualifications under the Certificate.




 
(2)
The Service provided by Golden is exclusive in nature. During the course of the
term of this Agreement, without the prior written consent from Golden, the
Company shall not sign any agreement with any third party for the same or
similar Service in this Agreement.

 

--------------------------------------------------------------------------------


 
2.1.3
Right Not to Perform

 
Notwithstanding anything to the contrary, Golden may decline to perform any of
its set forth as above if Golden, based on its sole judgment, reasonably and in
good faith believes that it is not in a position to render such service as
required by the Company; provided, however, that Golden shall promptly notify
the Company of its such decision and provide reasonable assistance to the
Company in making alternative arrangement.


2.2
Exclusivity

 
During the term of this Agreement, without the prior written consent from
Golden, the Company shall not (1) enter into any contract or any cooperation
relationship with any third party; and/or (2) engage in any other activities
that, at the sole discretion of Golden, may impair Golden’s exclusive right
granted hereunder. The Company shall take all necessary actions (including but
not limited to corporate actions) to ensure that Golden be the exclusive
cooperation partner in any possible business activities, provided however, such
cooperation shall not violate any PRC laws and regulations. Except as otherwise
provided herein, the Company shall notice Golden of any contract offer from any
client as soon as practicable.


3.
CONSIDERATION FOR THE EXCLUSIVE COOPERATION RELATIONSHIP

  
3.1
Consideration

 
As consideration of the exclusive cooperation arrangement, Golden agrees to
provide to the Company RMB5,000,000 in cash and US$8,907,350 worth of restricted
stocks (the “Shares”). The number of Shares to be issued shall be calculated
based on the 20-day average closing price of CSST’s stocks prior to the signing
of this Agreement (US$19.094/stock), i.e., 466,500 shares. The Shares shall be
issued to the Company or its designee(s) within 90 days of the signing of this
Agreement.
Considering the support and services provided and/or to be provided by Golden,
the Company hereby agrees to the following profits sharing scheme:
 

--------------------------------------------------------------------------------




3.2
Profits Sharing Scheme

 
3.2.1
Profits Arising from Permitted Business Activities


The Parties agree to enter into subcontracting arrangement where all the work
belonging to the Permitted Business Activities, including without limitation to
the installment of security and surveillance equipments, will be subcontracted
to Golden at the face value of the contracts.
 
3.2.2
Profits Arising from Restricted Business Activities

 
The Parties acknowledge that, for all business activities of the Company that
belong to Restricted Business Activities, the Company agree to pay an amount
equals to the face value of any contract minus the costs and expenses incurred
in the process of obtaining and performing this contract by the Company to
Golden for every contract it entered into with any third party.


4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 
The Company shall hereby make the following representations and warranties for
the benefit of Golden:


4.1
Corporate Existence and Power




 
(a)
The Company is a limited liability company duly organized and validly existing
under the laws of the People’s Republic of China, and has all corporate powers
and all governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted and as currently contemplated to be
conducted and as currently contemplated to be conducted.


 

 
(b)
The Company has the full power and qualifications to guarantee the subsistence
of the Certificate.


 

 
(c)
The Company has not ever approved, or commenced any proceeding or made any
election contemplating, the dissolution or liquidation of the Company or the
winding up or cessation of the business or affairs of the Company.

 

--------------------------------------------------------------------------------


 
4.2
Authorization; No Consent




 
(a)
The Company has taken all necessary corporate actions to authorize its
execution, delivery and performance of this Agreement and all related documents
and has the corporate power and authorization to execute, deliver and perform
this Agreement and the other related documents.


 

 
(b)
The Company has the absolute and unrestricted right, power, authority, and
capacity to execute and deliver this Agreement and the other related documents
and to perform their obligations under this Agreement and the other related
Documents.


 

 
(c)
The Company shall not require giving any notice to or obtaining any consent from
any person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the exclusive cooperation arrangement
contemplated hereunder.


 

 
(d)
The Company owns all the governmental authorizations necessary to permit the
Company to lawfully conduct and operate its business in the manner it currently
conducts and operates such business and to permit the Company to own and use its
assets in the manner in which it currently owns and uses such assets. To the
best knowledge of the Company, there is no basis for any governmental authority
to withdraw, cancel or cease in any manner any of such governmental
authorizations.

 
4.3
No Conflicts


 
Execution and perform of this Agreement by the Company will not contravene,
conflict with, or result in violation of (A) any provision of the organizational
documents of the Company; (B) any resolution adopted by the board of directors
or the shareholders of the Company; (C) any laws and regulations to which the
exclusive cooperation arrangement contemplated in this Agreement is subject; and
(D) any provisions of any contracts or agreements of any kind that the Company
is a party or the Company is subject to.


4.4
Other Warranties

 
The Company warrants that it staffs (including Zhang Feize) shall not engage in
any activity which will result in direct competition with the Company for a
period of five (5) years after the signing of this Agreement.


5.
REPRESENTATIONS AND WARRANTIES OF GOLDEN

 
Golden makes the following representations and warranties for the benefit of the
Company:


5.1
Authorization; No Consent

 
Golden has taken all necessary corporate actions to authorize its execution,
delivery and performance of this Agreement and all related documents and has the
corporate power and authorization to execute, deliver and perform this Agreement
and the other related documents.
 

--------------------------------------------------------------------------------


 


5.2
No Conflicts

 
Execution and perform of this Agreement by Golden will not contravene, conflict
with, or result in violation of (A) any provision of the organizational
documents of Golden; (B) any resolution adopted by the board of directors or the
shareholders of Golden; (C) any laws and regulations to which the exclusive
cooperation arrangement contemplated in this Agreement is subject; and (D) any
provisions of any contracts or agreements of any kind that Golden is a party or
Golden is subject to.


6.
TERMINATION

 
This Agreement shall become effective upon signing by the Parties for a period
of twenty (20) years, unless terminate by Golden unilaterally. This Agreement
shall automatically renew for a period of twenty (20) years further when the
aforesaid period expires, unless terminate by Golden unilaterally.


7.
MISCELLANEOUS PROVISIONS



7.1
Notices

 
Any notices given pursuant to this Agreement must be in writing. Notices may be
delivered personally, sent by registered airmail (postage prepaid) or by a
recognized courier service, or sent by facsimile transmission to the Parties’
addresses first set forth above. Notices given by personal delivery will be
deemed effectively given on the date of personal delivery. Notices given by
registered airmail (postage prepaid) will be deemed effectively given on the
seventh (7th) day after the date on which they were mailed (as indicated by the
postmark). Notices given by air courier will be deemed effectively given on the
date of delivery (as indicated by the airway bill). Notices given by facsimile
transmission will be deemed effectively given on the first (1st) business day
following the date of transmission. Any Party may at any time change its address
for service of notices by delivering written notice of its new address to the
other Parties in accordance with this Article 7.1.


7.2
Disputes; Arbitration




 
(e)
Mandatory Arbitration All disputes arising out of or relating to this Agreement
will be resolved by mandatory, binding arbitration in accordance with this
Article 7.2.


 

 
(f)
Friendly Negotiations Before any arbitration is commenced pursuant to this
Article 7.2, the Parties must endeavour to reach an amicable settlement of the
dispute through friendly negotiations.


 

 
(g)
Commencement of Arbitration If no mutually acceptable settlement of the dispute
is made within the sixty (60) days from the commencement of the settlement
negotiation or if any Party refuses to engage in any settlement negotiation, any
Party may submit the dispute for arbitration.


 

 
(h)
Arbitration Any arbitration commenced pursuant to this Article 7.2 will be
conducted in Hong Kong under the Arbitration Rules of the United Nations
Commission on International Trade Law by arbitrators appointed in accordance
with such rules. The arbitration and appointing authority will be the Hong Kong
International Arbitration Centre (“HKIAC”). The arbitration will be conducted by
a panel of three arbitrators, one chosen by the Company, one chosen by the CSST,
and the third by agreement of the parties; failing agreement within 30 days of
commencement of the arbitration proceeding, the HKIAC will appoint the third
arbitrator. The proceedings will be confidential and conducted in English. The
arbitral tribunal will have the authority to grant any equitable and legal
remedies that would be available in any judicial proceeding instituted to
resolve a disputed matter, and its award will be final and binding on the
parties. The arbitral tribunal will determine how the parties will bear the
costs of the arbitration. Notwithstanding the foregoing, each party will have
the right at any time to immediately seek injunctive relief, an award of
specific performance or any other equitable relief against the other party in
any court or other tribunal of competent jurisdiction. During the pendency of
any arbitration or other proceeding relating to a dispute between the parties,
the parties will continue to exercise their remaining respective rights and
fulfill their remaining respective obligations under this Agreement, except with
regard to the matters under dispute.

 

--------------------------------------------------------------------------------




7.3
Headings and Gender

 
The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.


7.4
Severability

 
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


7.5
Waiver

 
No failure or delay by any Party to exercise any right, power or remedy under
this Agreement will operate as a waiver of any such right, power or remedy.
 

--------------------------------------------------------------------------------




7.6
Integration

 
This Agreement contains the sole, final and complete expression and
understanding between the Parties with respect to the exclusive cooperation
arrangement contemplated herein.


7.7
Assignments, Successors, and no Third-Party Rights

 
No Party may assign any of its rights under this Agreement without the prior
consent of the other Parties, which will not be unreasonably withheld. Subject
to the preceding sentence, this Agreement will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of the Parties. Nothing expressed or referred to in this Agreement will be
construed to give any Person other than the Parties to this Agreement any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the Parties to this
Agreement and their successors and assigns.


7.8
Governing Law

 
This Agreement will be construed, and the rights and obligations under this
Agreement determined, in accordance with the laws of the PRC, without regard to
the principles of conflict of laws thereunder.


7.9
Amendment

 
This Agreement may not be amended, altered or modified except by a subsequent
written document signed by all Parties.


7.10
Language and Counterparts

 
This Agreement may be executed in any number of counterparts. When each Party
has signed and delivered to all other Parties at least one such counterpart,
each of the counterparts will constitute one and the same instrument. This
Agreement is written in the Chinese language.




[The remainder of this page is intentionally left blank.]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Exclusive Cooperation
Agreement to be executed by their duly authorized representatives as of
September 20, 2007.


“Golden”:


Golden Group Holdings (Shenzhen) Limited
 
/s/Tu Guoshen
 
Name: TU Guoshen
 
Its: Legal Representative
 

 
 
The “Company”:


Shenzhen Chuang Guan Intelligent Network Technology Co., Ltd.
 
/s/ Zhang Feize
 
Name: ZHANG Feize
 
Its: President
 

 
 
“CSST”:


China Security & Surveillance Technology, Inc.
 
/s/ Tu Guoshen
 
Name: TU Guoshen
 
Its: President
 




--------------------------------------------------------------------------------


 